COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                                  §
 CHRISTOPHER M. OLSEN AND
 CATHY A. OLSEN,                                  §
                                                                  No. 08-14-00258-CV
                          Appellants,             §
                                                                      Appeal from
 v.                                               §
                                                                   126th District Court
 MORTGAGE ELECTRONIC                              §
 REGISTRATION SYSTEMS (MERS),                                    of Travis County, Texas
                                                  §
                          Appellee.                            (TC # D-1-GN-13-003043)
                                                  §

                                   MEMORANDUM OPINION

          Pending before the Court is a motion filed by Appellee, Mortgage Electronic Registration

Systems (MERS), to dismiss the appeal for want of jurisdiction because the order being appeal is

not a final judgment or an appealable interlocutory order. We grant the motion and dismiss the

appeal.

          Appellants filed notice of appeal from an order entered by the trial court on July 21, 2014

granting summary judgment in favor of MERS and MERS filed a motion to dismiss the appeal

for want of jurisdiction.     The Third Court of Appeals transferred the appeal to this Court on

September 11, 2014 pursuant to a docket equalization order.

          It is well settled that appellate courts have jurisdiction over final judgments, and such

interlocutory orders as the Legislature deems appealable by statute.          Lehmann v. Har-Con
Corporation, 39 S.W.3d 191, 195 (Tex. 2001); Ruiz v. Ruiz, 946 S.W.2d 123, 124 (Tex.App.--

El Paso 1997, no pet.); TEX.CIV.PRAC.&REM.CODE ANN. § 51.014 (West Supp. 2014)

(authorizing appeals from certain interlocutory orders). The order is not final because LPP

Mortgage’s counterclaim remains pending against Appellants. Further, there is no statutory

provision authorizing an appeal from this interlocutory order. Accordingly, we grant the motion

and dismiss the appeal for want of jurisdiction. See TEX.R.APP.P. 42.3(a).


September 18, 2014
                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, J., and Barajas, C.J., (Senior Judge)
(Barajas, C.J., Senior Judge, sitting by assignment, not participating)




                                               -2-